Citation Nr: 1037451	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a mood 
disorder from February 7, 2003, to August 9, 2005. 

2.  Entitlement to a rating in excess of 50 percent for a mood 
disorder from August 9, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision, by the Chicago, 
Illinois, Regional Office (RO), which granted service connection 
for depression and assigned a 30 percent rating, effective 
February 7, 2003.  In January 2004, the RO confirmed and 
continued the rating assigned for depression.  The Veteran 
perfected a timely appeal to the rating assigned.  

In August 2004, the Veteran appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  During the hearing, the Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).  

In July 2005, the Board remanded the case for further evidentiary 
development.  Subsequently, in a January 2006 rating action, the 
Appeals Management Center (AMC) increased the evaluation for the 
Veteran's psychiatric disability, which was then described as a 
mood disorder, from 30 percent to 50 percent, effective August 9, 
2005.  That, however, is not the highest possible rating, so the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Supplemental statements of the case (SSOCs) were issued in 
January 2006 and July 2007.  

In March 2008, the Board again remanded the case for further 
evidentiary development.  Following the requested development, an 
SSOC was issued in June 2010.  


FINDINGS OF FACT

1.  Prior to August 9, 2005, the Veteran's mood disorder was 
manifested by ongoing symptoms of anxiety, depression, mood 
swings, irritability, anger outbursts, impaired memory, poor 
concentration, and global assessment of functioning (GAF) scores 
ranging from 50 to 55.  

2.  Prior to August 9, 2005, the Veteran's service-connected mood 
disorder more nearly approximated occupational and social 
impairment with reduced reliability and productivity; it was not 
manifested by impairment causing deficiencies in most areas.  

3.  From August 9, 2005, the Veteran's service-connected mood 
disorder has been manifested by symptoms such as anxiety, mood 
swings, reports of sleep impairment, poor concentration, periods 
of depression, and GAF scores ranging from 50-55, productive of 
occupational and social impairment with reduced reliability and 
productivity.  

4.  From August 9, 2005, the Veteran's mood disorder has not been 
manifested by symptoms such as suicidal ideation, obsessional 
rituals, impaired speech, near-continuous panic, impaired impulse 
control, spatial disorientation, neglect of personal appearance 
and hygiene, impaired thought processes or communication, 
delusions, hallucinations; or inappropriate behavior; the Veteran 
is able to work.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent for a mood 
disorder, from February 7, 2003, to August 9, 2005, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9435 (2009).  

2.  From August 9, 2005, the criteria for entitlement to an 
evaluation in excess of 50 percent for a mood disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9435 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in March 2003 and October 2003 from the RO to the Veteran 
which were issued prior to the RO decision in December 2003.  
Additional letters were issued in July 2005, March 2008, February 
2009 and December 2009.  Those letters informed the Veteran of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The Board 
finds that the content of those letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  He was provided an opportunity at 
that time to submit additional evidence.  Thus, the Board finds 
that the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

It also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, that would need to be obtained for a proper disposition 
of this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that VA has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Veteran has been afforded examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examinations in August 
2005 and December 2009.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, and 
provided findings necessary to apply the rating criteria.  
Therefore, these examinations are adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court of 
Appeals for Veterans Claims (Court) has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  



II.  Factual Background

The Veteran submitted an application for service connection for 
hepatitis C (VA Form 21-526) in February 2003.  Submitted in 
support of the claim were private treatment reports dated from 
April 1998 to July 2002.  These records show that the Veteran was 
diagnosed with hepatitis C in 1996; it was also reported that the 
Veteran was receiving treatment for depression associated with 
treatment for hepatitis C.  In July 2002, the Veteran was seen 
for a follow-up evaluation for depression and mood swings.  The 
Veteran reported being prone to mood swings; however, he denied 
any hallucinations or depression.  The assessment was mood 
swings/depression.  

On the occasion of a VA examination in November 2003, it was 
noted that the Veteran was diagnosed with hepatitis C in 1996.  
The Veteran reported having fatigue and depression; he was being 
treated for the depression with Celexa daily.  

Received in December 2003 were private treatment reports from Dr. 
William Sharelis.  These records show treatment primarily for 
chronic hepatitis C.  During a clinical visit in November 1998, 
it was noted that the Veteran was very irritable, lacking 
patience, and was quite short-tempered.  His wife reported that 
his argumentativeness had caused some problems within their 
family.  The Veteran was prescribed Zoloft for his mood 
alteration.  During a follow-up visit in February 1999, the 
Veteran noted that he had had significant mood swings and 
fatigue.  When seen in August 2002, it was noted that his doctor 
recently increased his dose of Celex because of increased 
irritability.  In March 2003, it was noted that one of the side 
effects of the medication for his hepatitis C were mood swings.  

At his personal hearing in August 2004, the Veteran testified 
that he has been having problems with severe mood swings and 
depression since he began receiving treatment with Peg-Intron for 
his hepatitis C.  The Veteran indicated that he was currently 
taking Celexa, which is an antidepressant that he had been taking 
since 2002.  The Veteran reported having problems with recurrent 
depression, irritability, and anger outbursts.  The Veteran also 
reported poor concentration and short-term memory loss.  The 
Veteran stated that he had lost quite a few of his friends; 
however, he was doing better and was getting his friends back.  

The Veteran was afforded a VA examination in August 2005.  At 
that time, the Veteran indicated that he began seeing a 
psychologist for therapy approximately eight months earlier.  The 
Veteran reported symptoms of irritability; he described himself 
as being "snappy" on an intermittent basis.  The Veteran 
indicated that his behavior caused him not to be around people 
and led to periods where he will "shut down" and socially 
withdraw.  The Veteran described insomnia and night sweats.  The 
examiner noted a slightly increased psychomotor level.  The 
Veteran reported suicidal ideation once a month; he also reported 
delusional thoughts.  The Veteran reported problems with anxiety.  
The Veteran indicated that he was able to socialize; he did not 
report any loss of work due to his mood disorder.  

On mental status examination, it was noted that the Veteran was 
fully oriented.  He was casually dressed.  Eye contact was fair 
to good.  The examiner noted that the Veteran did not display any 
pressured speech.  His mood was subjectively described as 
"irritable."  His affect fluctuated between appropriate and 
overly expansive and intense.  His thought processes were 
tangential and he frequently needed redirection to stay on task.  
The Veteran's thought content was notable for a lack of suicidal 
ideation, a lack of homicidal ideation, a lack of auditory 
hallucinations, lack of visual hallucinations, and lack of 
paranoia.  The examiner noted that the Veteran had paranoid 
delusions that there were private investigators investigating 
him.  He did not have any obsessions or compulsions that were 
noted; nor did he have any panic attacks.  He did not have any 
current or recent impulse control problems.  The pertinent 
diagnosis was mood disorder, NOS; the examiner assigned a global 
assessment of functioning (GAF) score of 50.  The examiner noted 
that, while the Veteran was previously given a diagnosis of 
depression, he felt that the Veteran was suffering from a mood 
disorder not otherwise specified rather than a depressive 
disorder.  The examiner further noted that it was his belief that 
the Veteran's mood lability could cause him difficulty in social 
functioning although he has been able to maintain adequate social 
relationships with his wife and friends.  He further noted that 
the Veteran's mood lability could cause him difficulty in certain 
occupations, particularly those requiring good communication 
skills and teamwork.  

Received in April 2008 was a disability determination dated in 
October 2005 indicating that the Veteran was found to have become 
disabled from September 1, 2004; it was determined that he was 
disabled due to depression and osteoarthritis of the knees.  
Attached to that determination were private treatment reports 
dated from August 1999 to September 2005.  Among these records 
was a phone report from Dr. Rockwell, dated in July 2005, wherein 
he noted that he had been seeing the Veteran since September 
2004.  Dr. Rockwell indicated that the Veteran was diagnosed with 
major depression, severe and generalized anxiety disorder.  Dr. 
Rockwell reported that the Veteran currently struggles with 
depression due to pain related to his osteoarthritis, feelings of 
hopelessness and frustration.  Dr. Rockwell stated that it was 
questionable whether the Veteran would be able to return to work.  
He further noted that the Veteran had symptoms of disabling 
anxiety, reduced concentration, decreased sleep, lethargy, 
fatigue, decreased appetite and decreased sexual function that 
has led to increased marital strain.  

VA progress notes dated from February 2009 through November 2009 
reflect ongoing treatment and therapy for a mood disorder.  These 
treatment reports reflect diagnoses of depression and bipolar 
mood disorder.  Psychiatric notes reflect a diagnosis of 
dysthymic disorder, with a GAF score of 55.  

The Veteran was afforded another VA examination in December 2009.  
At that time, the Veteran indicated that he continued to feel 
depressed.  He also reported continued irritability.  The Veteran 
reported that he and his wife were getting along a little bit 
better due to his medication.  The Veteran reported that his mood 
had been okay.  The Veteran reported being a truck driver from 
2000 to 2001; he was then a tire builder from December 2001 to 
May 2005.  The Veteran stated that he retired in October 2005 as 
a result of his knees, shoulders and hepatitis C.  However, he 
stated that he had been working for local farmers hauling corn 
from 2006 to the present on a seasonal basis.  The Veteran 
indicated that he had been married for 15 years.  The Veteran 
reported feeling depressed on a daily basis.  The Veteran stated 
that he was still moody; he said he got made about things that he 
was unable to do.  

On mental status examination, the Veteran demonstrated no 
impairment of thought process or communications, or delusions or 
hallucinations during the interview.  His behavior was within 
normal limits.  He denied suicidal or homicidal thoughts.  He was 
fully oriented.  He endorsed some short-term memory problems, but 
denied obsessive or ritualistic behaviors or panic attacks.  The 
rate and flow of the Veteran's speech were within normal limits.  
The Veteran also reported ongoing chronic, moderate depression.  
He also described anxiety.  He denied any impaired impulse 
control.  The Veteran stated that he sleeps about 7 hours a 
night.  The pertinent diagnosis was dysthymic disorder, chronic, 
moderate severity; he was assigned a GAF score of 55.  The 
examiner stated that, based on a review of the records, it was 
his opinion that there was occasional decrease in work efficiency 
or there were intermittent periods of inability to perform 
occupational tasks due to dysthymic disorder signs and symptoms, 
but generally satisfactory functioning.  The examiner also stated 
that the Veteran's moderate dysthymic disorder would pose 
occasional decrease in work efficiency.  He further opined that 
the Veteran's dysthymic disorder moderately interfered with his 
ability to obtain or retain gainful employment.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2009) requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  38 
C.F.R. § 4.2 (2009) requires that medical reports be interpreted 
in light of the entire recorded history, and that each disability 
must be considered from the point of view of the veteran's 
working or seeking work.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over- inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See38 
C.F.R. §4.126 (2009).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational or 
social impairment equivalent to what would be caused by the 
symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Mauerhan v. Principi, 16 
Vet. App. 436 (1992).  

The Veteran's psychiatric disorder, diagnosed as mood disorder, 
has been rated under Diagnostic Code 9435, as 30 percent 
disabling, effective from February 7, 2003, and as 50 percent 
disabling, effective from August 9, 2005.  See 38 C.F.R. § 4.130.  

Under these rating criteria, a 50 percent evaluation is warranted 
when there is occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

A GAF score is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to as 
DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).  A GAF of 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  A GAF of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

In applying the schedular rating criteria, the Board notes that 
when it is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, such 
signs and symptoms shall be attributed to the service-connected 
disability.  See 38 C.F.R. § 3.102 (2009); Mittleider v. West, 11 
Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.)  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2010).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A. Rating from February 7, 2003, to August 9, 2005

The Veteran has appealed the assignment of a 30 percent rating 
for his mood disorder from February 7, 2003 to August 8, 2005.  A 
30 percent rating contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  To warrant a 
higher evaluation the evidence must show occupational and social 
impairment with reduced reliability and productivity for the 
specified period of time.  

After review of the record, the Board finds that, prior to August 
9, 2005, the Veteran's mood disorder most nearly approximates the 
criteria for a 50 percent evaluation under Diagnostic Code 9435, 
but no more.  The Veteran was consistently described as having 
symptomatology that included anxiety, depression, irritability, 
difficulty sleeping, anger outbursts, poor concentration and 
short-term memory loss.  During a clinical visit in August 2002, 
it was noted that the Veteran's doctor had increased his dose of 
Celexa due to increased irritability.  In addition, during his 
personal hearing in August 2004, the Veteran reported having 
severe mood swings and depression since he began receiving 
treatment for his hepatitis C.  He also reported that he had lost 
friends as a result of his mood and behavior.  It is noteworthy 
that, in a report from Dr. Rockwell, dated in July 2005, he noted 
that he had been treating the Veteran since September 2004; he 
also noted that the Veteran had severe depression.  Dr. Rockwell 
further found that it was questionable whether the Veteran would 
be able to return to work as a result of his severe depression 
and generalized anxiety disorder.  

In light of the above clinical findings, the Board is of the view 
that the service-connected mood disorder was productive of 
reduced reliability and productivity, characteristic of pertinent 
disability criteria warranting a 50 percent disability rating.  
However, the Board notes that an evaluation in excess of 50 
percent disabling is not warranted because the evidence does not 
show occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  During this period of time, the Veteran 
remained married and employed as a tire builder.  Although the 
Veteran reported having lost a few friends, he reported a 
generally good relationship with his wife.  He did not experience 
the kind of symptoms contemplated by the criteria for a 70 
percent rating.  The evidence for this period does not justify an 
evaluation higher than 50 percent.  For the reasons outlined 
above, the Board finds that a 50 percent evaluation and no more 
is warranted for mood depression prior to August 9, 2005.  

B.  Rating from August 9, 2005

The Board finds that a higher rating is not warranted for the 
period since August 9, 2005.  In other words, the Veteran's mood 
disorder more nearly approximates the criteria for a 50 percent 
evaluation.  Significantly, on the occasion of the August 2005 VA 
examination, while the Veteran reported having suicidal ideation 
once a month, the examiner noted that his thought content was 
notable for a lack of suicidal ideation, a lack of homicidal 
ideation, a lack of auditory hallucinations, a lack of visual 
hallucinations, and a lack of paranoia.  The evidence is not 
consistent with obsessional rituals which interfere with routine 
activities.  The August 2005 VA examiner found no obsessive or 
ritualistic behavior that interfered with the Veteran's 
functioning.  The evidence does not reflect near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively.  Similarly, the August 2005 VA 
examination did not reveal any panic attacks.  The evidence does 
not reflect spatial disorientation.  The August 2005 VA examiner 
found the Veteran to be alert and oriented in all three spheres.  
The evidence does not reflect neglect of personal appearance and 
hygiene.  The December 2009 VA examination report reflects 
similar clinical findings.  At that time, it was noted that the 
Veteran demonstrated no impairment of thought processes or 
communications as well as delusions or hallucinations during the 
interview.  His behavior was normal.  He denied any suicidal or 
homicidal thoughts.  He was fully oriented.  GAF scores were 50 
in August 2005 and 55 in December 2009.  

The evidence of record is devoid of any report of obsessional 
behavior, illogical speech, irrelevant speech, or other symptom 
typical of those cited by the criteria for a 70 percent rating.  
The Board would point out that the record shows no findings or 
objective evidence of any of the criteria required for a 70 
percent evaluation.  There was no evidence of any symptoms such 
as thought disorder, psychosis, suicidal ideation, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment.  In August 2005, the Veteran 
reported being "snappy" on an intermittent basis.  He also 
noted that his behavior caused him not to be around people and 
led to periods of social withdrawal.  However, the Veteran also 
indicated that he was able to socialize and he did not report any 
loss of work due to his mood disorder.  Clearly, the evidence 
shows reduced reliability and some problems with interpersonal 
relationships.  However, the evidence does not suggest that his 
mood disorder symptoms are of such severity to warrant a rating 
of 70 percent or higher.  Accordingly, the Board concludes that 
the Veteran does not meet or nearly approximate the level of 
disability required for an evaluation in excess of 50 percent for 
his mood disorder.  

The Board notes that a 50 percent evaluation is consistent with 
the Veteran's GAF scores.  The Veteran has been assigned GAF 
scores ranging from 50 to 55.  As noted above, a score of 51-60 
is appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers)."  Id.  The Board again notes that the evidence shows 
the Veteran has social and occupational impairment.  However, in 
making the above determination, the Board finds it probative that 
he has not demonstrated the majority of the symptoms listed in 
the GAF scale for serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting, and unable to keep a 
job).  The Board is aware that the symptoms listed under the 70 
percent rating and in the GAF scale are essentially examples of 
the type and degree of symptoms for that evaluation, and that the 
veteran need not demonstrate those exact symptoms to warrant a 70 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the Board finds the record does not show that 
the Veteran has manifested symptoms which equal or more nearly 
approximate the criteria for a 70 percent rating.  

In light of the above clinical findings, the Board is of the view 
that the findings, particularly in view of the VA examiners' 
above-addressed descriptions of the Veteran's symptomatology, 
demonstrate that the service-connected mood disorder is 
productive of reduced reliability and productivity, 
characteristic of pertinent disability criteria warranting no 
more than the currently assigned 50 percent rating.  

The Board has considered the Veteran's contentions but has not 
found that they warrant a different conclusion than that reached 
here.  The Veteran's complaints regarding the severity of his 
mood disorder have been duly considered, including as expressed 
in treatment and upon clinical evaluation for rating purposes. . 
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While 
such symptoms are often inherently subjective, the Board looks to 
the Veteran's statements as supported by more objective indicia 
of disability, including observable behaviors and competencies in 
functioning, and conclusions of medical treatment professionals 
and examiners.  Nonetheless, the Board finds the evidence does 
not reflect that the occurrence and severity of the reported 
symptoms are sufficient to warrant a rating higher than 50 
percent.  

The Board has considered all pertinent regulations but finds no 
basis upon which to assign a higher evaluation.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The preponderance of the 
evidence is against the claim for a higher rating, and there is 
no doubt to be resolved.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the above, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.  The level of disability experienced by the Veteran is 
contemplated by the rating schedule itself.


ORDER

An initial rating of 50 percent for mood disorder from February 
7, 2003, to August 9, 2005, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.  

Entitlement to a rating in excess of 50 percent for a mood 
disorder since August 9, 2005, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


